Citation Nr: 0023361	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-33 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $18,253.81.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had an honorable period of active duty military 
service from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision of the Committee on 
Waivers and Compromise (the Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Committee found that the appellant's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principles of equity and good conscience.  The 
Board remanded this case in November 1997 and May 1998.  In 
March 1999, the Board determined that the actions of the 
appellant in this case did not demonstrate bad faith, and 
remanded the claim for additional development and 
adjudication.

As noted by the Board in the March 1999 decision and remand, 
the appellant has not challenged the validity of the loan 
guaranty indebtedness.  Accordingly, the Board limits its 
review to the issue cited on the preceding page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's default on his VA guaranteed home loan 
resulted in his indebtedness to VA in the amount of 
$18,253.81.

3.  The appellant was wholly at fault in the creation of his 
debt.

4.  Repayment of the debt would not cause undue hardship to 
the appellant or his family, or defeat the purpose for which 
benefits were intended.

5.  Failure to make restitution would result in unfair gain 
to the appellant.

6.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA pension benefits.


CONCLUSION OF LAW

Recovery of loan guaranty indebtedness to VA in the amount of 
$18, 253.81 would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA should waive recovery of his 
loan guaranty indebtedness to VA, in the amount of $18, 
253.81, based upon principles of principles of equity and 
good conscience.  His allegations, when viewed in the light 
most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, he has testified before both the RO and 
the undersigned, and he has provided a recent Financial 
Status Report.  The record does not reveal any additional 
sources of information necessary for adjudication of the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

A claimant can seek a waiver of loan guaranty indebtedness to 
VA where collection of the debt would be against "equity and 
good conscience."  38 U.S.C.A. § 5302(b) (1999).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a) 
(1999).  In arriving at this decision, VA must give 
consideration to the following factors:

(1) Fault of debtor. Where actions of the debtor 
contribute to creation of the debt; 
(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault; 
(3) Undue hardship. Whether collection would deprive 
debtor or family of basic necessities;
(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended;
(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor;
(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

38 C.F.R. § 1.965(a)(1) (1999).  See Smith v. Derwinski, 1 
Vet.App. 267, 279 (1991); Farless v. Derwinski, 2 Vet.App. 
555, 556 (1992) (an "equity and good conscience" 
determination is a discretionary decision based upon 
principles enumerated in 38 C.F.R. § 1.965(a)).

On August 4, 1989, the appellant and his wife obtained a VA 
guaranteed loan for the purchase of real estate in Panama 
City, Florida.  At that time, the appellant was employed as a 
conductor with the Bay Line Railroad with reported monthly 
gross income of $ 3,738.13 based upon an hourly pay rate of 
$14.41.  His wife was employed as a receptionist for the 
Arizona Chemical Company with reported monthly gross income 
of $1,408.33.  Their combined net take- home pay was 
$4135.91.  Their debt obligations totaled $18,693.06 with a 
monthly payment obligation of $756.  VA loan analysis, less 
estimated shelter expense of $1,015.15, indicated a monthly 
surplus of $2,364.76.

On December 7, 1990, the mortgage holder informed VA that the 
mortgage had been in default since October 1, 1990.  The 
appellant stated that the default was due to medical reasons.  
Specifically, he stated that he had hemorrhoids and that he 
could not work sometimes.  He did make a promise of payment, 
and the loan continued to be serviced for an additional 30 
days in order to ensure receipt of payment.  He did not make 
his payment as promised, and he indicated that payment was 
not forthcoming due to numerous medical bills.

On January 10, 1991, the appellant's spouse informed VA that 
the mortgage holder had granted forbearance and a payment of 
$2,100 was expected by the end of the month.  She further 
indicated that she would borrow $800 from her mother to make 
up for a postal money order that had been lost, and that 
there was a tracer on the money order which cause a 45- day 
delay.  The appellant contacted VA on January 11, 1991.  He 
reported monthly income in the amount of $2,800 and monthly 
obligations in the amount of $2,575.  Subsequently, the VA 
loan service representative called the mortgage holder and 
arranged a payment plan consisting of 2 payments by January 
21 and 2 payments by February 21.  By means of a phone 
conversation, the appellant agreed to the payment plan as 
arranged.

Thereafter, the appellant did not make his payment as 
promised.  He told the mortgage holder that he was having 
temporary financial difficulties.  Conversations ensued 
between the mortgage holder and the appellant, and the 
appellant eventually promised to send in three payments 
immediately and, thereafter, 2 payments per month.  On April 
24, 1991, he cured the default with a payment of $2,970, but 
the account remained delinquent for the payment due on April 
1, 1991.  On May 16, 1991, he made a payment of $846.00, but 
the account was still delinquent with respect to the payment 
due on May 1, 1991.

On July 19, 1991, the mortgage holder informed VA that the 
mortgage had been in default since May 1, 1991.  When 
contacted, the appellant stated that payment had not been 
made due to marital problems.  The loan continued to be 
serviced for an additional 30 days in order to counsel and 
obtain a promise for payment.  On July 26, 1991, the 
appellant informed the mortgage holder that the default was 
due to unemployment and marital problems.  He made no promise 
of payment.  The mortgage holder determined that no further 
indulgence was warranted and foreclosure was recommended.

On March 16, 1992, the Circuit Court, Fourteenth Judicial 
District in and for Bay County of Florida granted summary 
final judgment of foreclosure in favor of the mortgage 
holder.  On July 23, 1992, the subject property proceeded to 
foreclosure sale with the mortgage holder being the 
successful bidder.  The $75,001 bid price was less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid the difference between the sales proceeds and the amount 
remaining on the loan, resulting in the appellant's home 
guaranty indebtedness of $18,253.81 plus accrued interest.

A Financial Status Report, dated in April 1995, indicated 
that the appellant and his spouse had a combined monthly 
gross income of $3,026 ($1,440 for the appellant and $1,586 
for his spouse).  Following deductions for taxes and 
insurance, they reported a total monthly net income of 
$2,467.02.  They further reported average monthly expenses of 
$535 for rent or mortgage payments, $250 for food, $225 for 
utilities and heat, $400 for clothing and gasoline expense, 
$200 for auto insurance, $50 for child care and $912 for 
payments on installment contracts and other debts for total 
monthly expenses of $2,572.  They had total assets of $18,500 
based upon resale value of two automobiles, and $25,775 in 
debts.  They had one dependent at the age of 18 and another 
dependent at the age of 6.  Based upon the above, they 
reported a net monthly deficit of "$104.98."

During his appearance before the RO in October 1995, the 
appellant testified that his default was due, in part, to 
work slowdowns.  He stated that his income fluctuated from 
$300 every two weeks to $500 a week.  At this time, he was 
spending almost $100 per week drinking almost a fifth of 
alcohol a day.  He stated that he offered to pay an extra $50 
per month towards the arrearage, but that the mortgage 
company wanted all the money at once.  He finally stopped 
drinking in December 1993.  He also testified that, at the 
time of purchase of his home, the contractor had loaned his 
wife $5,000 to be used as a down payment and his wife was 
still paying $50 a month on this debt.  He indicated that he 
didn't know anything about the loan until the closing.  
Additionally, he denied that his mother-in-law gave him and 
his wife a gift of money, as shown on their loan application, 
to be used as a down payment.  All he knew was that he and 
his wife had enough money to pay closing costs.  He indicated 
that he moved out of his house in April 1992.  He further 
stated that he was terminated from his job in September 1995 
due to a herniated disc and dislocation of the right hip.

Similarly, during his appearance before the undersigned in 
December 1998, the appellant testified that, at the time of 
his default, he had been drinking a fifth of alcohol per 
night.  He stated that he spent a lot of his money on 
drinking and that, during that time period, he didn't manage 
his finances very well.  He separated from his wife in 1992, 
but they got back together again in November 1994.  He had 
contacted the mortgage company in an attempt to work things 
out, but they indicated that they wanted all the arrearage at 
once.  He seemed to deny that unemployment, or reduced 
earnings, was the cause of his default.  He indicated that he 
received $1,495 per month in railroad retirement disability 
compensation.

The appellant's wage and tax statements (W-2 Form) show that 
his wages were $31,803.61 in 1990 and $38,253.22 in 1991.  
Additional statements from the Internal Revenue Service show 
gross earnings of $40,267 in 1992, $37,302 in 1993, and 
10,343 in 1994.  Another W-2 Form shows that he received 
$15,531.22 in Social Security wages in 1995.

In August 1999, the appellant and his spouse provided a 
certified Financial Status Report which indicated a combined 
monthly gross income of $2,745 ($1,495 for the appellant and 
$1,250 for his spouse).  They reported as a "deduction" 
"church tithes & offerings" totaling $325 for a reported 
total monthly net income of $2,420.  They further reported 
average monthly expenses of $650 for rent or mortgage 
payments, $400 for food, $400 for utilities, $250 for car 
insurance, $200 for transportation fuel, $50 for haircuts 
(the appellant and son), and $350 for their son's summer 
school.  There were no installment contracts or other debts, 
and monthly expenses totaled $2,100.  They had total assets 
of $3,000 based upon resale value of two automobiles.  It was 
noted that their son was 11 years old.  It was further noted 
that the spouse's job was to end on December 31, 1999, but no 
further information was supplied.  Based upon the above, they 
reported a net monthly positive balance of $300 in 
discretionary income.  

The Board first finds that the appellant was wholly at fault 
in the creation of this debt.  He initially provided a number 
of reasons for his default, to include loss of income due to 
medical reasons (e.g. hemorrhoids interfering with work) and 
unemployment (e.g. work slowdowns), but his tax returns do 
not substantiate that he had significant loss of income at 
the time of the default.  However, in his December 1998 
appearance before the undersigned, he seemed to deny that 
unemployment, or reduced earnings, was the cause of his 
default, instead indicating that it was his alcoholism that 
caused a lack of responsibility toward the mortgage 
obligation.  It is not contended, and it is not shown, that 
any actions on the part of VA contributed to the default.  
Rather, the record shows that a VA representative was 
actively involved in negotiations between the appellant and 
the mortgage lender to work out an arrangement to cure the 
default.

The Board further finds that the appellant would realize an 
unfair gain if VA waived his repayment of the $18,253.81 
debt.  This debt represents a legal obligation owed by him to 
VA, and reflects, in part, that he held over for a number of 
months without making his mortgage payment.  Further, it is 
not contended, and it is not shown, that he relied on any VA 
benefit that resulted in relinquishment of a valuable right 
or incurrence of a legal obligation.  Moreover, recovery of 
the $18,253.81 mortgage indebtedness would not nullify the 
purpose of VA's mortgage home loan program of allowing 
veterans greater access to the housing market by guaranteeing 
payment of a loan to the mortgage lender in the event of 
default.

Finally, the Board notes that VA collection of the 
indebtedness would not deprive the appellant or his family of 
the basic necessities of life.  The latest financial status 
report reflects a $300 per month surplus after accounting for 
all claimed discretionary and non- discretionary expenses 
taken at face value.  Of these expenses, it cannot be said 
that the $350 a month for summer school (apparently only for 
the summer months) and the $325 a month "church tithes & 
offering" involve the basic necessities of life.  Thus, the 
evidence shows that he has incurred a debt to the government, 
and that he has sufficient available resources to pay this 
debt.  He has made a comment concerning his spouse's 
prospective employment outlook, but did not indicate at that 
time whether he expected the family's income to change 
significantly.  He has also not submitted any additional 
evidence that his financial status report has changed since 
reported in August 1999.  There is nothing in the record to 
suggest that repayment would cause undue hardship as his 
income more than comfortably covers the basic necessities of 
life.

Based upon the above, the Board finds that recovery of the VA 
loan guaranty indebtedness in the amount of $18,253.81 would 
not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  
Accordingly, the waiver request must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $18, 253.81 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

